Scholfield, J.
(dissenting)—I have no quarrel with the authorities cited by the majority nor the rules of law expressed by those decisions. Arbitration of disputes arising under collective bargaining agreements is both practical and desirable, and it is appropriate that the agreements be construed liberally in favor of the arbitration process.
The cases cited by the majority, however, do not support the majority's conclusion on the very narrow issue presented by this appeal: Whether an unambiguous term of a signed collective bargaining agreement is subject to arbitration for the purpose of changing the term agreed upon. Three weeks after the collective bargaining agreement was signed, Ms. Anderson filed a grievance alleging that her classification was improper. Local 231 concedes that Anderson's job and wage classification was agreed upon and is governed by the agreement, in which she was classified as a Clerk III with a salary level designation of range 8, step 7. The agreement on this point could not be more specific. Local 231 states in its brief that during negotiation of the collective bargaining agreement, the Union felt that the classification of Ms. Anderson as a Clerk III was improper. The agreement, however, does not make subject to arbitration an issue resolved in the agreement, regardless of whether the Union felt the issue was properly resolved.
The agreement defines a "grievance" subject to arbitration as " any dispute or controversy which might arise as to the interpretation or application of this Agreement". Section 19.01(a) requires employees to file a grievance within 30 days "of knowledge of its occurrence". These provisions clearly contemplate events, changes or issues arising after the signing of the collective bargaining agreement. Local 231 does not allege any such change in circumstances occurred after the agreement was signed. Nothing in the language of the agreement suggests that Local 231 can *721expressly agree to a term in a collective bargaining agreement and then have that term renegotiated after the agreement is signed simply by contending that it is a proper subject of grievance and arbitration procedure.
In Meat Cutters Local 494 v. Rosauer's Super Mkts., Inc., 29 Wn. App. 150, 627 P.2d 1330 (1981), in considering whether a dispute was subject to the arbitration provisions of a collective bargaining agreement, the court said at page 154:
If the dispute can fairly be said to involve an interpretation of the agreement, the inquiry is at an end and the proper interpretation is for the arbitrator.
Under the facts of this case, there is nothing to arbitrate. Both parties agreed upon the precise classification and wage scale for Ms. Anderson in the collective bargaining agreement. There is nothing to interpret. The arbitration is sought by Ms. Anderson for the purpose of changing a term of the collective bargaining agreement.
It is hornbook law that a signed contract is binding on the parties as to all matters agreed upon in the contract. Ms. Anderson's classification as a Clerk III was as binding upon the parties as the duration of the agreement, paid holidays, work schedules or any other provision of the collective bargaining agreement.
The majority opinion states on page 717, "The substance of the dispute between the Union and the County is whether the agreement places Anderson in the classification consistent with her job duties, responsibilities and job content." This is precisely the issue that was resolved by the classification decided by the parties in the signed collective bargaining agreement.
The majority cites no authority for the proposition that a party is entitled to arbitrate as a grievance, after a collective bargaining agreement is signed, an issue that was unambiguously resolved and made a term of the collective bargaining agreement. I am not aware of any authority that would support this novel proposition.
If the classification of Ms. Anderson is subject to renegó*722tiation through the arbitration process, then the next question is whether there is any provision of the collective bargaining agreement that is not subject to arbitration the day after the agreement is signed.
I dissent because I believe that under contract principles, the agreement was binding upon the Union and upon Ms. Anderson as to all issues resolved therein and that any grievance subject to arbitration must be based on facts and circumstances that arose after the collective bargaining agreement was signed. No such circumstances are involved in this case.
Review denied by Supreme Court December 19, 1984.